UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: Putnam Income Fund The fund's portfolio 7/31/14 (Unaudited) MORTGAGE-BACKED SECURITIES (42.5%) (a) Principal amount Value Agency collateralized mortgage obligations (18.8%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.992s, 2032 $142,749 $210,121 IFB Ser. 3408, Class EK, 25.181s, 2037 1,497,164 2,158,625 IFB Ser. 2976, Class LC, 23.863s, 2035 177,584 257,521 IFB Ser. 2979, Class AS, 23.716s, 2034 62,332 79,786 IFB Ser. 3072, Class SB, 23.093s, 2035 593,275 834,922 IFB Ser. 3249, Class PS, 21.773s, 2036 485,080 656,917 IFB Ser. 3065, Class DC, 19.404s, 2035 825,988 1,168,566 IFB Ser. 2990, Class LB, 16.557s, 2034 900,273 1,163,485 IFB Ser. 4105, Class HS, IO, 6.448s, 2042 4,906,364 1,218,397 IFB Ser. 3861, Class PS, IO, 6.448s, 2037 3,912,933 553,093 IFB Ser. 263, Class S5, IO, 6.348s, 2042 5,940,730 1,544,887 IFB Ser. 4139, Class SA, IO, 5.998s, 2042 11,494,738 2,712,643 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 5,038,951 899,856 IFB Ser. 4143, Class DS, IO, 5.968s, 2042 17,924,154 4,193,067 IFB Ser. 4245, Class AS, IO, 5.848s, 2043 13,123,814 3,002,431 IFB Ser. 271, Class S5, IO, 5.848s, 2042 13,694,557 3,104,282 IFB Ser. 3852, Class NT, 5.848s, 2041 3,137,063 3,133,330 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 26,801,745 6,359,987 IFB Ser. 310, Class S4, IO, 5.798s, 2043 3,728,282 940,161 IFB Ser. 311, Class S1, IO, 5.798s, 2043 28,536,778 6,488,635 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 14,513,837 3,281,869 IFB Ser. 314, Class AS, IO, 5.738s, 2043 8,755,468 2,023,041 Ser. 4132, Class IP, IO, 4 1/2s, 2042 14,931,573 2,555,791 Ser. 4122, Class TI, IO, 4 1/2s, 2042 5,476,256 1,245,848 Ser. 4018, Class DI, IO, 4 1/2s, 2041 6,259,220 1,160,272 Ser. 3707, Class PI, IO, 4 1/2s, 2025 3,760,779 354,867 Ser. 4116, Class MI, IO, 4s, 2042 12,514,376 2,796,801 Ser. 4338, Class TI, IO, 4s, 2029 15,098,988 2,124,579 Ser. 4165, Class AI, IO, 3 1/2s, 2043 18,731,383 3,597,011 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 8,165,837 1,889,720 Ser. 304, Class C22, IO, 3 1/2s, 2042 9,270,233 2,132,651 Ser. 4122, Class AI, IO, 3 1/2s, 2042 10,473,492 1,631,879 Ser. 3995, Class KI, IO, 3 1/2s, 2027 17,592,403 2,265,022 Ser. 4182, Class GI, IO, 3s, 2043 31,738,733 3,895,190 Ser. 4141, Class PI, IO, 3s, 2042 10,876,078 1,510,361 Ser. 4158, Class TI, IO, 3s, 2042 28,118,345 3,888,205 Ser. 4165, Class TI, IO, 3s, 2042 32,052,118 4,461,655 Ser. 4176, Class DI, IO, 3s, 2042 30,256,501 4,154,823 Ser. 4171, Class NI, IO, 3s, 2042 17,490,225 2,464,373 Ser. 4183, Class MI, IO, 3s, 2042 9,952,995 1,402,377 Ser. 13-4206, Class IP, IO, 3s, 2041 12,730,711 1,709,098 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 18,406,508 2,046,436 Ser. 4039, Class PI, IO, 2 1/2s, 2027 37,961,902 3,990,316 Ser. T-56, Class A, IO, 0.524s, 2043 10,957,040 186,612 Ser. T-56, Class 1, IO, zero %, 2043 13,072,263 511 Ser. T-56, Class 2, IO, zero %, 2043 4,753,390 14,854 Ser. T-56, Class 3, IO, zero %, 2043 3,848,139 150 Ser. 3835, Class FO, PO, zero %, 2041 12,192,327 10,286,788 Ser. 3369, Class BO, PO, zero %, 2037 24,841 22,025 Ser. 3391, PO, zero %, 2037 250,483 211,690 Ser. 3300, PO, zero %, 2037 383,725 340,616 Ser. 3206, Class EO, PO, zero %, 2036 20,327 17,922 Ser. 3175, Class MO, PO, zero %, 2036 66,779 58,366 Ser. 3210, PO, zero %, 2036 74,893 68,234 FRB Ser. 3117, Class AF, zero %, 2036 18,949 15,960 FRB Ser. 3326, Class WF, zero %, 2035 17,387 14,433 FRB Ser. 3036, Class AS, zero %, 2035 6,600 6,462 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.97s, 2036 838,890 1,570,559 IFB Ser. 06-8, Class HP, 23.998s, 2036 692,891 1,058,475 IFB Ser. 05-45, Class DA, 23.852s, 2035 1,365,362 2,014,856 IFB Ser. 05-122, Class SE, 22.558s, 2035 1,377,833 1,955,753 IFB Ser. 05-75, Class GS, 19.785s, 2035 409,423 541,375 IFB Ser. 05-106, Class JC, 19.643s, 2035 744,900 1,087,800 IFB Ser. 05-83, Class QP, 16.991s, 2034 154,603 196,828 IFB Ser. 11-4, Class CS, 12.59s, 2040 1,693,338 2,028,075 IFB Ser. 13-19, Class DS, IO, 6.045s, 2041 8,646,164 1,541,787 Ser. 06-10, Class GC, 6s, 2034 (F) 3,786,356 3,900,281 Ser. 12-134, Class SA, IO, 5.995s, 2042 6,128,339 1,481,600 IFB Ser. 13-59, Class SC, IO, 5.995s, 2043 12,265,459 2,573,830 IFB Ser. 13-13, Class SA, IO, 5.995s, 2043 13,616,590 3,429,883 IFB Ser. 12-128, Class ST, IO, 5.995s, 2042 6,537,521 1,535,925 IFB Ser. 13-128, Class SA, IO, 5.845s, 2043 11,767,069 2,710,544 Ser. 13-98, Class SA, IO, 5.795s, 2043 8,134,602 1,892,109 IFB Ser. 13-101, Class AS, IO, 5.795s, 2043 21,628,161 5,288,950 IFB Ser. 13-103, Class SK, IO, 5.765s, 2043 4,968,702 1,211,322 Ser. 13-101, Class SE, IO, 5.745s, 2043 11,712,586 2,890,432 IFB Ser. 13-136, Class SB, IO, 5.745s, 2044 30,262,909 6,610,327 IFB Ser. 13-102, Class SH, IO, 5.745s, 2043 12,032,791 2,741,070 Ser. 418, Class C24, IO, 4s, 2043 8,294,718 1,969,996 Ser. 12-124, Class UI, IO, 4s, 2042 23,862,549 4,961,024 Ser. 12-40, Class MI, IO, 4s, 2041 12,201,133 2,261,403 Ser. 12-62, Class EI, IO, 4s, 2041 16,707,111 2,931,365 Ser. 12-22, Class CI, IO, 4s, 2041 14,505,395 2,558,919 Ser. 418, Class C15, IO, 3 1/2s, 2043 17,279,462 3,883,829 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 10,869,715 1,928,616 Ser. 13-55, Class IK, IO, 3s, 2043 8,756,859 1,267,117 Ser. 12-151, Class PI, IO, 3s, 2043 12,460,777 1,795,598 Ser. 12-144, Class KI, IO, 3s, 2042 20,587,551 2,807,113 Ser. 13-35, Class IP, IO, 3s, 2042 9,964,508 1,191,070 Ser. 13-55, Class PI, IO, 3s, 2042 16,743,466 2,166,939 Ser. 13-67, Class IP, IO, 3s, 2042 20,987,570 2,470,657 Ser. 13-30, Class IP, IO, 3s, 2041 8,679,673 777,352 Ser. 13-23, Class LI, IO, 3s, 2041 10,288,956 1,121,908 Ser. 14-28, Class AI, IO, 3s, 2040 26,200,410 4,126,565 Ser. 03-W10, Class 1, IO, 1.066s, 2043 7,529,330 206,468 Ser. 01-50, Class B1, IO, 0.417s, 2041 743,496 9,991 Ser. 2002-W6, Class 1AIO, 0.136s, 2042 938,683 2,053 Ser. 2005-W4, Class 1AIO, 0.095s, 2035 210,349 592 Ser. 03-34, Class P1, PO, zero %, 2043 214,217 186,369 Ser. 07-64, Class LO, PO, zero %, 2037 97,691 86,038 Ser. 07-14, Class KO, PO, zero %, 2037 290,602 252,672 Ser. 06-125, Class OX, PO, zero %, 2037 33,504 30,054 Ser. 06-84, Class OT, PO, zero %, 2036 31,292 27,788 Ser. 06-46, Class OC, PO, zero %, 2036 25,875 22,585 Government National Mortgage Association IFB Ser. 12-26, Class SP, IO, 6.494s, 2042 14,831,409 3,474,554 IFB Ser. 11-56, Class SI, IO, 6.494s, 2041 43,225,286 7,760,290 IFB Ser. 11-56, Class MI, IO, 6.294s, 2041 5,032,725 1,074,034 IFB Ser. 13-113, Class SL, IO, 6.074s, 2042 4,781,341 824,408 IFB Ser. 13-124, Class SC, IO, 6.044s, 2041 5,505,597 880,892 IFB Ser. 13-129, Class SN, IO, 5.994s, 2043 6,066,555 1,047,815 IFB Ser. 10-20, Class SC, IO, 5.994s, 2040 6,752,261 1,200,957 IFB Ser. 11-146, Class AS, IO, 5.948s, 2041 6,951,865 1,430,563 Ser. 13-149, Class MS, IO, 5.944s, 2039 10,105,242 1,706,876 IFB Ser. 14-90, Class HS, IO, 5.944s, 2044 9,286,969 2,253,205 IFB Ser. 14-32, Class CS, IO, 5.944s, 2044 6,832,212 1,512,515 IFB Ser. 11-128, Class TS, IO, 5.898s, 2041 22,987,755 4,356,180 IFB Ser. 10-151, Class SA, IO, 5.894s, 2040 4,065,917 715,927 IFB Ser. 11-70, Class SM, IO, 5.738s, 2041 5,789,000 1,177,483 Ser. 14-25, Class QI, IO, 5s, 2044 12,290,082 2,819,959 Ser. 13-3, Class IT, IO, 5s, 2043 7,733,181 1,774,557 Ser. 11-116, Class IB, IO, 5s, 2040 7,741,885 597,182 Ser. 13-16, Class IB, IO, 5s, 2040 14,084,273 1,321,927 Ser. 10-35, Class UI, IO, 5s, 2040 9,089,037 2,071,098 Ser. 10-9, Class UI, IO, 5s, 2040 60,366,206 13,687,511 Ser. 09-121, Class UI, IO, 5s, 2039 17,729,501 4,163,773 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 7,763,221 1,802,077 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 8,231,527 1,758,909 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 7,707,162 1,706,147 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 9,724,324 1,410,221 Ser. 14-2, Class IL, IO, 4s, 2044 13,533,261 3,114,765 Ser. 12-56, Class IB, IO, 4s, 2042 15,702,530 3,446,999 Ser. 14-4, Class IK, IO, 4s, 2039 13,800,442 2,292,253 Ser. 13-53, Class IA, IO, 4s, 2026 22,361,256 2,850,389 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 10,379,993 1,436,383 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 9,086,993 1,371,591 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 10,911,436 1,691,054 Ser. 12-136, Class IO, IO, 3 1/2s, 2042 26,508,447 6,336,579 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 19,771,762 2,406,026 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 10,664,474 1,617,054 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 9,864,742 1,485,630 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 8,150,155 1,202,555 Ser. 13-53, Class PI, IO, 3s, 2041 14,693,712 1,824,224 Ser. 13-23, Class IK, IO, 3s, 2037 3,752,497 583,551 Ser. 14-46, Class KI, IO, 3s, 2036 9,522,050 1,414,405 Ser. 14-44, Class IC, IO, 3s, 2028 23,584,596 2,848,321 IFB Ser. 11-70, Class YI, IO, 0.15s, 2040 15,722,313 85,529 Ser. 10-151, Class KO, PO, zero %, 2037 637,952 548,033 Ser. 06-36, Class OD, PO, zero %, 2036 39,853 34,944 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 301,915 39,249 Commercial mortgage-backed securities (17.9%) Banc of America Commercial Mortgage Trust FRB Ser. 08-1, Class AJ, 6.277s, 2051 2,285,000 2,471,228 Ser. 06-4, Class AJ, 5.695s, 2046 3,670,000 3,841,194 Ser. 06-6, Class AJ, 5.421s, 2045 4,253,000 4,425,030 FRB Ser. 05-5, Class B, 5.214s, 2045 6,500,000 6,527,950 FRB Ser. 05-1, Class A4, 5.171s, 2042 986,661 992,058 Ser. 04-4, Class D, 5.073s, 2042 994,000 1,039,041 Ser. 07-1, Class XW, IO, 0.327s, 2049 7,692,944 56,966 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.373s, 2051 16,343,868 149,040 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class F, 5.455s, 2041 1,612,000 1,636,180 Ser. 04-4, Class XC, IO, 0.67s, 2042 5,904,155 14,772 Ser. 04-5, Class XC, IO, 0.647s, 2041 19,674,782 45,862 Ser. 02-PB2, Class XC, IO, 0.233s, 2035 5,275,186 2,661 Ser. 05-1, Class XW, IO, 0.036s, 2042 212,759,982 7,872 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW12, Class AJ, 5.751s, 2038 1,683,000 1,763,804 FRB Ser. 05-T18, Class D, 5.134s, 2042 2,192,000 2,257,760 Ser. 04-PR3I, Class X1, IO, 0.58s, 2041 1,301,796 3,777 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.433s, 2039 6,089,000 6,184,597 Ser. 06-PW14, Class X1, IO, 0.639s, 2038 15,614,062 224,530 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.559s, 2047 1,108,000 1,251,818 FRB Ser. 11-C2, Class E, 5.559s, 2047 1,650,000 1,748,258 Citigroup Commercial Mortgage Trust Ser. 14-GC19, Class X, IO, 1.342s, 2047 24,196,218 2,108,700 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 4,144,000 4,148,973 FRB Ser. 13-GC11, Class E, 4.458s, 2046 7,414,000 6,400,367 Ser. 06-C5, Class XC, IO, 0.537s, 2049 111,027,286 1,365,636 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.374s, 2049 141,502,683 948,068 Ser. 07-CD4, Class XW, IO, 0.374s, 2049 44,623,530 343,601 COMM Mortgage Trust FRB Ser. 14-CR18, Class C, 4.74s, 2047 2,542,000 2,657,837 FRB Ser. 13-CR11, Class AM, 4.715s, 2046 1,308,000 1,443,064 Ser. 12-CR1, Class XA, IO, 2.211s, 2045 25,049,128 2,788,369 Ser. 12-CR3, Class XA, IO, 2.184s, 2045 39,116,842 4,621,538 Ser. 13-LC13, Class XA, IO, 1.454s, 2046 63,869,578 4,977,356 Ser. 14-UBS2, Class XA, IO, 1.438s, 2047 24,395,286 2,301,106 Ser. 06-C8, Class XS, IO, 0.512s, 2046 49,835,333 568,780 COMM Mortgage Trust 144A FRB Ser. 12-CR3, Class E, 4.768s, 2045 2,781,285 2,754,473 FRB Ser. 13-LC13, Class E, 3.719s, 2046 2,278,000 1,672,642 FRB Ser. 07-C9, Class AJFL, 0.843s, 2049 643,000 601,591 Credit Suisse Commercial Mortgage Trust 144A Ser. 07-C2, Class AX, IO, 0.063s, 2049 80,667,734 368,589 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 1,560,000 1,605,624 Ser. 03-CPN1, Class E, 4.891s, 2035 1,528,000 1,528,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 1,590,334 1,749,367 Ser. 03-C3, Class AX, IO, 1.564s, 2038 2,274,894 23 Ser. 02-CP3, Class AX, IO, 1.23s, 2035 1,521,626 24,506 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 2,507,873 2,526,682 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.692s, 2033 974,910 6,295 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.902s, 2032 (F) 146,221 105,453 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class B, 4.846s, 2048 3,997,000 4,052,806 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.206s, 2049 121,551,725 671,452 Ser. 05-C3, Class XC, IO, 0.143s, 2045 242,828,240 373,637 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 97-C1, Class X, IO, 1.349s, 2029 2,077,487 73,863 Ser. 05-C1, Class X1, IO, 0.596s, 2043 27,309,177 81,736 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,894,000 1,922,031 GS Mortgage Securities Trust Ser. 05-GG4, Class B, 4.841s, 2039 4,626,000 4,645,892 Ser. 13-GC10, Class XA, IO, 1.747s, 2046 71,312,023 7,300,925 Ser. 14-GC22, Class XA, IO, 1.096s, 2047 (F) 43,110,117 3,233,826 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 (F) 47,708 47,651 FRB Ser. 11-GC3, Class E, 5s, 2044 1,692,000 1,606,171 FRB Ser. 13-GC10, Class E, 4.415s, 2046 2,352,000 1,990,262 FRB Ser. GC10, Class D, 4.415s, 2046 3,433,000 3,164,196 Ser. 06-GG6, Class XC, IO, 0.029s, 2038 75,962,885 45,198 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.561s, 2046 1,750,000 1,564,067 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 3,730,000 3,902,326 FRB Ser. 07-LD12, Class A3, 5.95s, 2051 5,245,239 5,237,922 FRB Ser. 06-LDP7, Class B, 5.866s, 2045 3,516,000 3,036,101 FRB Ser. 07-LD11, Class A2, 5.79s, 2049 268,427 270,441 Ser. 06-LDP8, Class B, 5.52s, 2045 1,306,000 1,332,381 FRB Ser. 06-LDP6, Class B, 5.502s, 2043 2,815,000 2,815,000 Ser. 04-LN2, Class A2, 5.115s, 2041 517,108 518,120 FRB Ser. 04-CBX, Class B, 5.021s, 2037 1,143,000 1,148,411 Ser. 13-C16, Class XA, IO, 1.373s, 2046 24,233,049 1,733,778 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 48,142,609 470,305 Ser. 07-LDPX, Class X, IO, 0.301s, 2049 53,430,097 454,904 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.281s, 2043 3,439,000 3,879,267 FRB Ser. 07-CB20, Class C, 6.176s, 2051 1,556,000 1,461,271 FRB Ser. 01-C1, Class H, 5.626s, 2035 1,282,429 1,305,384 FRB Ser. 11-C3, Class E, 5.567s, 2046 1,416,000 1,527,268 FRB Ser. 11-C3, Class F, 5.567s, 2046 1,441,000 1,442,054 FRB Ser. 12-C8, Class D, 4.667s, 2045 8,379,000 8,639,219 FRB Ser. 12-C8, Class E, 4.667s, 2045 1,452,000 1,440,668 FRB Ser. 12-LC9, Class E, 4.426s, 2047 272,000 263,796 FRB Ser. 12-LC9, Class D, 4.426s, 2047 3,277,000 3,315,844 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 3,043,000 2,255,776 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 2,038,000 1,463,692 Ser. 05-CB12, Class X1, IO, 0.341s, 2037 24,585,591 64,881 Ser. 06-LDP6, Class X1, IO, 0.077s, 2043 47,418,176 96,211 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 (F) 431,938 451,398 Ser. 98-C4, Class G, 5.6s, 2035 18,862 18,939 Ser. 98-C4, Class H, 5.6s, 2035 808,000 841,200 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 1,808,000 1,765,060 Ser. 06-C7, Class A2, 5.3s, 2038 2,290,148 2,335,150 FRB Ser. 06-C1, Class AJ, 5.276s, 2041 1,634,000 1,686,594 Ser. 07-C2, Class XW, IO, 0.539s, 2040 5,732,942 79,332 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 7,400,000 7,140,290 FRB Ser. 04-C7, Class G, 5.032s, 2036 2,082,000 2,124,161 Ser. 06-C7, Class XCL, IO, 0.651s, 2038 61,339,846 798,277 Ser. 06-C7, Class XW, IO, 0.651s, 2038 36,708,462 477,724 Ser. 07-C2, Class XCL, IO, 0.539s, 2040 126,987,001 1,762,453 Ser. 05-C5, Class XCL, IO, 0.424s, 2040 69,313,133 387,460 Ser. 05-C2, Class XCL, IO, 0.346s, 2040 136,126,799 231,007 Ser. 05-C7, Class XCL, IO, 0.208s, 2040 113,322,491 241,717 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.371s, 2028 24,079 2 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.284s, 2051 1,828,000 2,041,328 FRB Ser. 07-C1, Class A3, 5.839s, 2050 647,491 648,390 FRB Ser. 05-CKI1, Class B, 5.286s, 2037 10,872,000 11,000,290 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.94s, 2039 6,286,224 5,067 Ser. 05-MCP1, Class XC, IO, 0.595s, 2043 33,624,572 104,404 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.721s, 2037 256,499 7,823 Ser. 05-C3, Class X, IO, 6.13s, 2044 1,562,112 85,916 Ser. 06-C4, Class X, IO, 6.081s, 2045 4,689,880 348,927 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 2,263,000 2,298,529 Ser. 06-4, Class AJ, 5.239s, 2049 1,709,000 1,737,540 FRB Ser. 06-4, Class A2FL, 0.272s, 2049 477,514 476,619 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.082s, 2046 1,079,000 979,009 FRB Ser. 13-C10, Class E, 4.082s, 2046 3,285,000 2,898,684 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 589,136 592,844 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 (F) 742,505 743,277 FRB Ser. 07-HQ12, Class A2FX, 5.592s, 2049 3,377,706 3,390,879 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.183s, 2049 1,339,000 1,387,740 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 411,660 412,146 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,641,067 410,267 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 3,091,000 3,060,240 Ser. 12-C4, Class XA, IO, 1.864s, 2045 50,388,589 5,439,751 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 2,499,000 2,568,222 Ser. 05-C17, Class D, 5.396s, 2042 6,740,000 6,775,048 Ser. 06-C29, IO, 0.38s, 2048 172,338,113 1,444,193 Ser. 07-C34, IO, 0.333s, 2046 14,857,271 179,773 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class E, 5.41s, 2042 1,154,000 1,159,193 FRB Ser. 05-C21, Class E, 5.239s, 2044 3,212,000 3,221,636 Ser. 05-C18, Class XC, IO, 0.315s, 2042 21,387,197 54,965 Ser. 06-C26, Class XC, IO, 0.051s, 2045 10,851,882 15,084 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 1,806,000 1,619,440 WF-RBS Commercial Mortgage Trust Ser. 13-C14, Class XA, IO, 0.924s, 2046 63,761,683 3,599,985 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.466s, 2044 6,026,438 6,400,077 FRB Ser. 11-C4, Class E, 5.245s, 2044 3,212,768 3,368,338 FRB Ser. 11-C4, Class F, 5s, 2044 3,615,000 3,398,752 FRB Ser. 11-C3, Class E, 5s, 2044 1,601,000 1,456,605 FRB Ser. 12-C7, Class D, 4.846s, 2045 4,482,000 4,619,822 FRB Ser. 12-C10, Class E, 4.459s, 2045 2,645,000 2,282,966 Ser. 14-C19, Class D, 4.234s, 2047 1,997,000 1,781,698 Ser. 13-C12, Class E, 3 1/2s, 2048 3,607,000 2,770,958 Ser. 12-C10, Class XA, IO, 1.809s, 2045 76,827,362 7,986,973 Ser. 13-C12, Class XA, IO, 1.506s, 2048 58,426,537 5,009,667 Ser. 13-C11, Class XA, IO, 1.503s, 2045 25,716,680 2,003,921 Residential mortgage-backed securities (non-agency) (5.8%) BCAP, LLC Trust 144A FRB Ser. 10-RR1, Class 3A3, 5.316s, 2035 2,013,000 2,015,013 Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 110,832 111,043 Citigroup Mortgage Loan Trust, Inc. 144a Ser. 10-8, Class 1A2, 5 1/2s, 2036 3,675,000 3,767,243 Countrywide Alternative Loan Trust FRB Ser. 04-J5, Class M1, 1.052s, 2034 9,537,000 8,604,281 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 134,710 13 MortgageIT Trust FRB Ser. 05-1, Class 1M2, 0.745s, 2035 3,548,289 3,201,984 RAMP Series 2004-RS10 Trust STEP Ser. RS10, Class MI1, 5.28s, 2034 2,622,691 2,622,691 Residential Asset Mortgage Products Inc. FRB Ser. 05-RS6, Class M4, 0.805s, 2035 5,000,000 4,294,000 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C3, 0.665s, 2045 (F) 4,370,654 3,868,029 FRB Ser. 05-AR19, Class A1C3, 0.655s, 2045 11,274,386 10,189,790 FRB Ser. 04-AR13, Class A1B2, 0.645s, 2034 10,779,679 10,056,363 FRB Ser. 05-AR11, Class A1B2, 0.605s, 2045 4,568,467 4,065,936 FRB Ser. 05-AR13, Class A1C4, 0.585s, 2045 18,581,452 16,305,224 FRB Ser. 05-AR17, Class A1B2, 0.565s, 2045 6,224,644 5,477,687 FRB Ser. 05-AR11, Class A1B3, 0.555s, 2045 9,755,701 8,682,574 FRB Ser. 05-AR8, Class 2AC3, 0.545s, 2045 4,828,814 4,321,788 FRB Ser. 05-AR2, Class 2A1B, 0.525s, 2045 2,330,955 2,150,306 FRB Ser. 2005-AR17, Class A1B3, 0.505s, 2045 1,852,030 1,669,836 Total mortgage-backed securities (cost $614,715,316) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (41.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (6.4%) Government National Mortgage Association Pass-Through Certificates 5s, July 20, 2041 $6,368,403 $7,030,618 5s, TBA, September 1, 2044 2,000,000 2,194,219 5s, TBA, August 1, 2044 2,000,000 2,196,094 4 1/2s, TBA, September 1, 2044 14,000,000 15,178,516 4 1/2s, TBA, August 1, 2044 14,000,000 15,206,407 4s, with due dates from December 20, 2042 to June 20, 2044 8,393,020 8,896,929 4s, July 20, 2044 (FWC) 5,000,000 5,300,196 4s, TBA, August 1, 2044 18,000,000 19,072,969 3 1/2s, TBA, September 1, 2044 12,000,000 12,335,156 3 1/2s, TBA, August 1, 2044 12,000,000 12,363,750 U.S. Government Agency Mortgage Obligations (34.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, December 1, 2039 760,471 829,419 4 1/2s, May 1, 2044 (F) 5,664,757 6,132,730 4s, with due dates from April 1, 2041 to July 1, 2043 9,919,979 10,472,167 4s, October 1, 2043 (FWC) 861,366 906,050 3 1/2s, April 1, 2042 768,432 782,750 3 1/2s, October 1, 2042 (FWC) 8,253,706 8,364,937 3 1/2s, August 1, 2043 (FWC) 3,831,542 3,904,730 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 1,112 1,129 6s, TBA, September 1, 2044 10,000,000 11,232,812 6s, TBA, August 1, 2044 10,000,000 11,245,312 4 1/2s, with due dates from April 1, 2040 to February 1, 2044 16,513,876 17,907,277 4 1/2s, TBA, September 1, 2044 29,000,000 31,151,211 4 1/2s, TBA, August 1, 2044 29,000,000 31,222,577 4s, with due dates from June 1, 2042 to June 1, 2044 83,716,104 88,077,162 4s, July 1, 2042 (FWC) 3,977,013 4,195,748 4s, January 1, 2043 (FWC) 3,963,361 4,188,158 4s, TBA, September 1, 2044 27,000,000 28,305,704 4s, TBA, August 1, 2044 77,000,000 80,952,264 3 1/2s, May 1, 2042 (FWC) 852,484 869,966 3 1/2s, June 1, 2042 (FWC) 857,164 874,742 3 1/2s, TBA, September 1, 2044 15,000,000 15,235,547 3 1/2s, TBA, August 1, 2044 31,000,000 31,576,408 3s, February 1, 2043 3,993,692 3,920,059 3s, TBA, September 1, 2044 79,000,000 77,179,295 3s, TBA, August 1, 2044 79,000,000 77,382,965 Total U.S. government and agency mortgage obligations (cost $649,395,664) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 (SEGSF) $429,000 $427,090 Total U.S. treasury Obligations (cost $428,761) CORPORATE BONDS AND NOTES (23.9%) (a) Principal amount Value Basic materials (1.0%) Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $835,000 $903,888 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 1,728,000 1,835,235 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 1,170,000 1,241,245 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 112,000 136,041 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 355,000 347,553 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 300,000 344,530 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 645,286 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 590,000 648,977 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 2,085,000 2,128,994 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 756,820 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 640,000 664,524 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 110,000 123,675 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 45,000 50,239 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 215,000 228,792 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 945,000 968,410 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 1,130,000 1,366,933 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 393,000 425,441 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 1,080,000 1,234,524 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 172,577 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 1,385,000 1,871,372 Capital goods (0.4%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 450,000 425,250 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,393,000 1,933,701 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 556,519 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 595,000 697,995 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 720,000 767,007 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 752,506 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 122,854 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 995,000 1,407,316 Communication services (2.8%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 880,000 1,036,063 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 670,000 686,215 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 1,210,000 1,399,154 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 135,000 139,926 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 1,415,000 1,410,070 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 2,025,000 2,055,375 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 700,000 898,041 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 2,118,453 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 922,000 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 845,000 1,080,253 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 880,000 997,558 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,309,000 1,504,888 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 719,740 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 425,000 407,679 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 2,425,000 2,583,018 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 920,000 971,590 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 2,435,000 3,383,104 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 4,250,000 4,122,500 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 1,845,000 2,076,905 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 692,000 730,912 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 267,000 356,095 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2019 800,000 1,017,514 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 442,926 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 449,000 655,029 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 1,119,000 1,495,227 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 985,000 1,221,410 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 127,000 3,255,010 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 4,675,000 4,962,110 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 640,000 795,539 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 795,000 1,035,058 Consumer cyclicals (3.3%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 870,000 1,098,427 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 1,065,000 1,483,568 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 1,125,000 1,567,841 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 675,000 809,005 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 739,351 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 184,000 201,710 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 2,305,000 2,295,448 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 4,005,000 5,298,022 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 1,820,000 1,732,627 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 950,000 1,070,182 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 3,790,000 5,911,468 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 2,681,000 3,553,735 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 350,000 476,534 General Motors Co. sr. unsec. unsub. notes 6 1/4s, 2043 1,350,000 1,528,875 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 661,000 660,174 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 944,000 954,620 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 130,000 131,950 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 510,000 618,264 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 2,120,000 2,111,011 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 675,000 923,949 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 266,000 306,198 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 124,000 137,077 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 660,000 641,524 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 840,000 936,600 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 820,000 861,000 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 1,945,000 2,448,792 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 405,000 497,344 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 240,000 254,271 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 5,530,000 5,463,961 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 780,000 804,410 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 740,000 743,681 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 640,000 650,520 Owens Corning company guaranty sr. unsec. notes 9s, 2019 114,000 142,743 QVC, Inc. company guaranty sr. notes 4.85s, 2024 1,105,000 1,148,474 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,545,080 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 250,000 254,375 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 1,305,000 1,311,977 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 520,000 526,856 Consumer staples (1.7%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 694,000 707,404 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 202,000 261,827 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 384,000 503,351 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 1,313,000 2,022,912 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,543,855 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 715,000 951,024 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 285,000 280,725 CVS Pass-Through Trust sr. notes 6.036s, 2028 74,924 86,115 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 2,096,998 2,639,423 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 360,000 379,054 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 675,000 879,170 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 1,181,000 1,551,947 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 3,560,000 3,571,303 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 400,000 389,380 Grupo Bimbo SAB de CV 144A sr. unsec. notes 3 7/8s, 2024 (Mexico) 715,000 709,909 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 1,300,000 1,251,520 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,924,881 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 879,987 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 530,000 684,390 McDonald's Corp. sr. unsec. notes 5.7s, 2039 775,000 946,746 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 610,000 642,842 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 630,000 679,404 Energy (2.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 602,000 633,605 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,880,000 3,903,771 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 209,857 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 620,000 680,058 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 852,139 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 1,930,000 1,907,131 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 885,000 1,239,115 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 1,040,000 959,400 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 525,000 637,240 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 895,000 1,178,506 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 1,095,000 1,248,546 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 820,000 779,377 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,092,000 1,233,960 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 130,000 150,475 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 2,160,000 3,119,284 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,022,257 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 268,920 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 153,805 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 814,496 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,900,000 2,153,785 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 205,000 247,865 Weatherford International, Ltd. of Bermuda company guaranty notes 6 1/2s, 2036 (Bermuda) 82,000 97,047 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 1,590,000 2,455,362 Williams Companies, Inc. (The) notes 8 3/4s, 2032 383,000 490,030 Williams Companies, Inc. (The) sr. unsec. notes 4.55s, 2024 2,565,000 2,555,589 Williams Partners LP sr. unsec. notes 5.4s, 2044 901,000 966,220 Williams Partners LP sr. unsec. notes 4.3s, 2024 919,000 952,145 Financials (8.4%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 1,725,000 2,292,547 Aflac, Inc. sr. unsec. notes 6.45s, 2040 675,000 853,453 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 2,574,000 3,555,338 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 3,255,000 3,084,256 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 1,890,000 1,927,772 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 1,764,000 2,090,532 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,774,983 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 1,630,000 1,740,025 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,000,000 1,004,870 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,965,000 2,007,641 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,566,694 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 989,207 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,818,000 2,497,518 Barclays PLC jr. unsec. sub. FRB bonds 6 5/8s, perpetual maturity (United Kingdom) 1,272,000 1,252,920 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 1,135,000 1,180,400 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 1,020,000 1,164,948 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 1,685,000 1,986,259 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 2,065,000 2,034,004 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 265,000 288,426 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 460,000 482,050 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 1,260,000 1,233,343 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 2,105,000 2,244,753 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 100,000 126,511 Citigroup, Inc. sr. unsec. sub. FRN notes 0.501s, 2016 1,961,000 1,949,960 CNA Financial Corp. sr. unsec. unsub. notes 3.95s, 2024 650,000 665,249 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 545,000 640,046 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 571,838 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 1,255,000 1,682,955 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 539,000 591,553 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 1,715,000 2,153,520 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 800,000 947,638 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 390,000 442,714 EPR Properties unsec. notes 5 1/4s, 2023 (R) 1,150,000 1,216,946 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 626,000 595,639 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 2,781,000 3,086,910 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 300,000 396,218 Genworth Holdings, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,075,000 1,331,650 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,133,902 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 950,000 1,131,407 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,548,000 4,621,923 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 3,260,000 3,645,365 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 835,000 923,704 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 2,000,000 2,735,892 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 4,560,000 6,817,200 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 955,000 966,751 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,705,000 1,902,494 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 895,000 971,075 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,149,000 1,169,108 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 1,565,000 1,548,222 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 404,000 456,024 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,472,756 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 130,000 154,050 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 2,106,106 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 1,846,000 1,938,300 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 2,599,000 4,103,262 Metropolitan Life Global Funding I 144A notes 3s, 2023 715,000 707,311 Metrpolitan Life Insurance Co. 144A unsec. sub. notes 7.8s, 2025 3,000,000 3,951,123 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 150,000 155,802 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 1,090,000 1,171,750 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 500,000 510,667 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 85,000 131,370 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 5,160,000 5,576,035 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 1,058,885 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,800,008 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 357,000 387,813 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,459,666 Prudential Holdings, LLC sr. FRN notes Ser. AGM, 1.106s, 2017 137,143 138,167 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 455,000 487,531 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 1,465,000 1,464,774 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes Ser. REGS, 9 1/2s, 2022 (United Kingdom) 2,640,000 3,078,900 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 2,600,000 2,747,605 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 565,000 606,611 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 (R) 1,185,000 1,280,670 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 460,000 481,275 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 2,579,000 2,853,896 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 2,380,000 2,478,618 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 645,000 749,794 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 889,000 1,178,130 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 975,000 1,331,260 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 250,000 337,471 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 750,000 839,126 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 2,990,000 3,080,657 Health care (0.6%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 2,177,029 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 356,000 379,140 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 839,000 904,023 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 1,940,000 1,994,320 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 1,045,000 1,271,770 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 261,994 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 975,000 1,019,950 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 665,000 669,422 Technology (0.4%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 1,232,000 1,132,937 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 2,578,000 2,593,643 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 580,000 610,450 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 1,075,000 1,138,409 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 425,000 500,438 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 820,000 822,050 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 1,520,000 1,744,202 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 616,397 661,455 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 232,032 246,905 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 154,000 147,500 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 286,000 273,635 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 1,115,000 1,340,783 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 190,202 220,634 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 460,000 458,850 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 397,632 438,389 Utilities and power (2.9%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 699,847 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 390,000 403,038 Beaver Valley Funding Corp. sr. bonds 9s, 2017 68,000 71,441 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 980,000 1,067,363 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 2,280,000 2,927,552 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 480,000 585,311 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 710,000 698,333 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 725,000 738,908 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 845,000 879,899 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 1,940,000 2,110,817 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 1,164,164 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 871,182 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 1,130,000 1,175,200 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 970,000 1,283,325 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 2,895,000 2,941,696 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 695,000 777,371 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 2,265,000 2,655,728 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 780,000 858,626 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 1,220,000 1,258,223 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 2,710,000 2,744,715 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 510,000 627,928 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 366,093 Kansas Gas and Electric Co. bonds 5.647s, 2021 455,188 483,569 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 1,455,000 1,460,143 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 89,000 90,224 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 1,285,000 1,716,450 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,240,497 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 410,000 531,112 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 360,000 464,809 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 1,455,000 1,565,170 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 377,143 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 785,000 947,319 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 460,000 600,335 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 885,000 949,859 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,609,011 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 340,000 388,228 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 2,840,000 3,602,591 West Penn Power Co. 144A sr. bonds 5.95s, 2017 830,000 932,421 Total corporate bonds and notes (cost $347,569,239) ASSET-BACKED SECURITIES (3.8%) (a) Principal amount Value Station Place Securitization Trust 144A FRN Ser. 14-2, Class A, 1-month LIBOR plus 0.90%, 2016 $59,213,000 $59,213,000 Total asset-backed securities (cost $59,213,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8425/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.8425 $109,120,200 $1,415,289 Credit Suisse International (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 282,604,000 717,814 (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 282,604,000 652,815 (2.745)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.745 141,302,000 515,752 (2.97)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.97 141,302,000 131,411 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 282,604,000 84,781 2.55375/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55375 141,302,000 79,129 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 141,302,000 73,477 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 282,604,000 67,825 Goldman Sachs International (2.72)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.72 146,250,000 1,082,250 (2.7175)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7175 146,250,000 1,054,463 Total purchased swap options outstanding (cost $8,809,052) PURCHASED OPTIONS OUTSTANDING (0.5%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$99.55 $57,000,000 $1,326,960 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/102.00 26,000,000 335,400 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/101.91 16,000,000 197,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.00 26,000,000 63,440 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/98.91 16,000,000 36,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 96,000,000 1,092,480 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 96,000,000 968,640 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.22 26,000,000 246,220 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.31 33,000,000 157,080 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 98,000,000 1,104,460 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 98,000,000 976,080 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 98,000,000 1,092,700 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 98,000,000 964,320 Total purchased options outstanding (cost $7,048,281) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $1,097,881 IL State G.O. Bonds, 4.421s, 1/1/15 410,000 415,871 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 936,968 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 951,470 Total municipal bonds and notes (cost $2,705,088) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (—%) (a) Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $200,000 $211,298 Total foreign government and agency bonds and notes (cost $199,595) SHORT-TERM INVESTMENTS (19.4%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.05% (AFF) Shares 218,194,599 $218,194,599 Putnam Money Market Liquidity Fund 0.06% (AFF) Shares 66,364,586 66,364,586 U.S. Treasury Bills with an effective yield of 0.10%, July 23, 2015 (SEG) (SEGSF) $1,203,000 1,201,661 U.S. Treasury Bills with an effective yield of 0.08%, May 28, 2015 (SEGSF) 233,000 232,835 U.S. Treasury Bills with an effective yield of 0.05%, January 15, 2015 (SEGSF) 250,000 249,939 U.S. Treasury Bills with an effective yield of 0.05%, January 8, 2015 (SEG) (SEGSF) 19,000 18,996 U.S. Treasury Bills with an effective yield of 0.05%, December 18, 2014 (SEGSF) 15,000 14,997 U.S. Treasury Bills with an effective yield of 0.03%, November 28, 2014 (SEGSF) 150,000 149,980 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 (SEGSF) 1,020,000 1,019,890 U.S. Treasury Bills with an effective yield of 0.05%, November 13, 2014 (SEG) (SEGSF)(SEGCCS) 614,000 613,934 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 (SEG) (SEGSF)(SEGCCS) 472,000 471,975 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.13%, August 21, 2014 (SEGSF)(SEGCCS) 16,473,000 16,472,047 Total short-term investments (cost $305,005,485) TOTAL INVESTMENTS Total investments (cost $1,995,089,481) (b) FUTURES CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 2,049 $281,545,406 Sep-14 $(1,978,312) U.S. Treasury Bond Ultra 30 yr (Short) 268 40,426,125 Sep-14 (1,031,642) U.S. Treasury Note 5 yr (Long) 420 49,911,094 Sep-14 (325,642) U.S. Treasury Note 10 yr (Long) 862 107,413,281 Sep-14 (392,184) Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/14 (premiums $14,526,709) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.67)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.67 $25,000,000 $89,750 2.67/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.67 25,000,000 211,250 (2.6425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.6425 109,120,200 383,012 (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 83,659,200 619,078 (2.7425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7425 109,120,200 802,033 Credit Suisse International (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 70,651,000 158,258 (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 70,651,000 158,258 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 141,302,000 237,387 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 141,302,000 259,996 2.6475/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 70,651,000 598,414 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 141,302,000 996,179 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 141,302,000 1,030,092 Goldman Sachs International 2.9175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.9175 146,250,000 222,300 2.92/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.92 146,250,000 239,850 2.8175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.8175 146,250,000 517,725 2.82/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.82 146,250,000 542,588 JPMorgan Chase Bank N.A. (2.515)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.515 136,625,400 91,539 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 41,829,600 315,813 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 21,202,000 3,689,573 Total WRITTEN OPTIONS OUTSTANDING at 7/31/14 (premiums $6,336,953) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$100.55 $57,000,000 $758,670 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/101.55 57,000,000 243,390 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/101.00 26,000,000 204,360 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.91 16,000,000 119,520 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.00 26,000,000 116,740 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.91 16,000,000 68,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 96,000,000 648,960 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 96,000,000 560,640 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 96,000,000 349,440 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 96,000,000 294,720 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.22 26,000,000 114,400 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.31 33,000,000 62,700 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.22 26,000,000 44,980 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 98,000,000 647,780 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 98,000,000 557,620 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 98,000,000 343,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 98,000,000 288,120 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 98,000,000 634,060 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 98,000,000 543,900 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 98,000,000 329,280 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 98,000,000 274,400 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. (2.685)/3 month USD-LIBOR-BBA/Aug-24 (Written) Aug-14/2.685 $50,000,000 $312,500 2.685/3 month USD-LIBOR-BBA/Aug-24 (Written) Aug-14/2.685 50,000,000 312,500 Citibank, N.A. (3.60)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.60 29,241,000 (292,410) (3.20)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.20 29,241,000 281,445 JPMorgan Chase Bank N.A. (2.95)/3 month USD-LIBOR-BBA/Sep-24 (Purchased) Sep-14/2.95 141,302,000 (113,042) (3.6275)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.6275 28,835,000 (302,768) (3.2275)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.2275 28,835,000 286,908 (5.00 Floor)/3 month USD-LIBOR-BBA/Mar-21 (Written) Mar-21/5.00 1,000,000 222,000 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/14 (proceeds receivable $281,604,063) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, August 1, 2044 $10,000,000 8/12/14 $11,245,312 Federal National Mortgage Association, 4 1/2s, August 1, 2044 29,000,000 8/12/14 31,222,577 Federal National Mortgage Association, 4s, August 1, 2044 77,000,000 8/12/14 80,952,264 Federal National Mortgage Association, 3 1/2s, August 1, 2044 31,000,000 8/12/14 31,576,408 Federal National Mortgage Association, 3s, August 1, 2044 79,000,000 8/12/14 77,382,965 Government National Mortgage Association, 5s, August 1, 2044 2,000,000 8/21/14 2,196,094 Government National Mortgage Association, 4 1/2s, August 1, 2044 14,000,000 8/21/14 15,206,407 Government National Mortgage Association, 4s, August 1, 2044 18,000,000 8/21/14 19,072,969 Government National Mortgage Association, 3 1/2s, August 1, 2044 12,000,000 8/21/14 12,363,749 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $22,220,000 $108,544 9/17/16 3 month USD-LIBOR-BBA 1.00% $31,641 53,550,000 797,183 9/17/19 3 month USD-LIBOR-BBA 2.25% 47,055 30,005,000 1,067,143 9/17/24 3 month USD-LIBOR-BBA 3.25% (320,139) 18,500,000 1,889,910 9/17/44 3 month USD-LIBOR-BBA 4.00% (658,668) 68,312,700 (1,442,059) 7/2/24 2.6025% 3 month USD-LIBOR-BBA (1,086,028) Total $2,420,721 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,605,196 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(657) 2,990,600 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,433 Barclays Bank PLC 5,828,506 — 1/12/36 (5.50% ) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (38,665) 4,690,662 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (9,077) 2,648,208 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,741) 10,124,063 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,101) 9,041,969 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (10,895) 8,183,649 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (12,419) 24,167,016 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,895) 26,455,901 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (55,141) 20,353,136 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (30,887) 983,421 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (4,312) 1,770,107 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (2,686) 2,261,987 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 12,070 22,651,222 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (47,211) 26,940,148 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (40,883) 8,181,180 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (35,868) 433,585 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,157 1,260,759 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,913) 811,903 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (851) 14,603,385 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (22,162) 9,560,447 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (19,927) 4,105,217 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,681) 1,214,769 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,464) 5,241,047 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (10,142) 23,341,963 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (35,423) 3,899,989 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (5,918) 671,948 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (810) 2,179,145 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (2,626) 1,579,774 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,903) 19,877,084 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (41,429) 7,597,550 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (9,093) 3,034,597 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 17,555 1,517,253 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 8,777 1,517,253 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 8,777 3,044,709 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 17,614 7,908,755 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 45,753 3,044,527 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 17,613 2,772,431 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (4,207) 6,313,543 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (13,159) 3,841,432 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 19,106 6,079,488 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 35,170 1,084,633 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,992) 2,925,286 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,097) 5,211,832 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,863) 4,723,770 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (22,683) Citibank, N.A. 8,617,325 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (13,077) 11,589,778 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (17,588) Credit Suisse International 20,998,504 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools (17,683) 3,665,603 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (31,378) 3,943,199 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (2,038) 4,412,166 — 1/12/43 3.00% (1 month USD-LIBOR) Synthetic MBX Index 3.00% 30 year Fannie Mae pools (19,580) 5,248,811 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (9,640) 11,295,966 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 54,292 4,723,770 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (4,659) 6,148,152 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,517) Goldman Sachs International 5,508,647 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 27,398 4,249,497 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 21,136 14,120,805 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 75,348 5,337,639 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 26,548 6,571,229 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,801) 6,571,229 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,801) 2,168,093 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,039 7,884,875 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (16,434) 2,962,130 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,174) 5,828,506 — 1/12/36 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 38,665 774,255 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (317) 2,520,995 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (241) 182,622 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 974 5,616,363 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 29,969 10,801,444 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (22,513) 400,516 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (835) 1,067,923 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,226) 1,835,527 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 9,129 6,037,037 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 30,026 5,412,918 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,603) 10,138,666 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 54,099 7,010,917 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,261) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $51,528 $904,000 5/11/63 300 bp $54,225 CMBX NA BBB- Index BBB-/P 54,079 876,000 5/11/63 300 bp 56,693 CMBX NA BBB- Index BBB-/P 26,395 438,000 5/11/63 300 bp 27,702 CMBX NA BBB- Index BBB-/P 13,534 198,000 5/11/63 300 bp 14,125 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 88,467 798,000 5/11/63 300 bp 90,847 Credit Suisse International CMBX NA BBB- Index BBB-/P 60,857 1,483,000 5/11/63 300 bp 65,282 CMBX NA BBB- Index BBB-/P 98,633 1,287,000 5/11/63 300 bp 102,473 CMBX NA BBB- Index BBB-/P 102,818 910,000 5/11/63 300 bp 105,533 CMBX NA BBB- Index BBB-/P 64,541 886,000 5/11/63 300 bp 67,184 CMBX NA BBB- Index BBB-/P 9,799 844,000 5/11/63 300 bp 12,317 CMBX NA BBB- Index BBB-/P 12,276 799,000 5/11/63 300 bp 14,660 CMBX NA BBB- Index BBB-/P 13,355 758,000 5/11/63 300 bp 15,617 CMBX NA BBB- Index BBB-/P 23,034 757,000 5/11/63 300 bp 25,292 CMBX NA BBB- Index BBB-/P 57,683 745,000 5/11/63 300 bp 59,905 CMBX NA BBB- Index BBB-/P 49,008 745,000 5/11/63 300 bp 51,231 CMBX NA BBB- Index BBB-/P 59,046 740,000 5/11/63 300 bp 61,254 CMBX NA BBB- Index BBB-/P 58,504 735,000 5/11/63 300 bp 60,696 CMBX NA BBB- Index BBB-/P 44,521 459,000 5/11/63 300 bp 45,890 CMBX NA BBB- Index BBB-/P 2,078 17,000 5/11/63 300 bp 2,129 CMBX NA BB Index — (4,864) 931,000 5/11/63 (500 bp) (5,397) CMBX NA BB Index — 20,597 780,000 5/11/63 (500 bp) 20,151 CMBX NA BB Index — 11,831 765,000 5/11/63 (500 bp) 11,393 CMBX NA BB Index — (12,033) 689,000 5/11/63 (500 bp) (12,428) CMBX NA BB Index — 6,875 665,000 5/11/63 (500 bp) 6,494 CMBX NA BB Index — 7,659 383,000 5/11/63 (500 bp) 7,440 CMBX NA BB Index — (2,373) 309,000 5/11/63 (500 bp) (2,549) CMBX NA BB Index — (2,960) 309,000 5/11/63 (500 bp) (3,137) CMBX NA BB Index — (2,828) 310,000 5/11/63 (500 bp) (3,005) CMBX NA BB Index — (13,266) 684,000 5/11/63 (500 bp) (13,658) CMBX NA BBB- Index BBB-/P (27,275) 1,809,000 5/11/63 300 bp (21,878) CMBX NA BBB- Index BBB-/P (22,230) 1,804,000 5/11/63 300 bp (16,848) CMBX NA BBB- Index BBB-/P (32,022) 1,654,000 5/11/63 300 bp (27,087) CMBX NA BBB- Index BBB-/P (14,777) 818,000 5/11/63 300 bp (12,337) CMBX NA BBB- Index BBB-/P (2,718) 803,000 5/11/63 300 bp (791) CMBX NA BBB- Index BBB-/P 539 776,000 5/11/63 300 bp 2,854 CMBX NA BBB- Index BBB-/P 2,684 775,000 5/11/63 300 bp 4,996 CMBX NA BBB- Index BBB-/P 17,442 733,000 5/11/63 300 bp 19,628 CMBX NA BBB- Index BBB-/P 27,001 625,000 5/11/63 300 bp 28,866 CMBX NA BBB- Index BBB-/P 27,854 582,000 5/11/63 300 bp 29,590 CMBX NA BBB- Index BBB-/P (3,825) 401,000 5/11/63 300 bp (2,862) CMBX NA BBB- Index — (43,897) 777,000 1/17/47 (300 bp) (32,539) CMBX NA BBB- Index — (35,856) 764,000 1/17/47 (300 bp) (24,689) Goldman Sachs International CMBX NA BB Index — 8,660 383,000 5/11/63 (500 bp) 8,441 CMBX NA BB Index — (2,968) 309,000 5/11/63 (500 bp) (3,144) CMBX NA BBB- Index BBB-/P (13,630) 818,000 5/11/63 300 bp (11,190) CMBX NA BBB- Index BBB-/P (4,374) 401,000 5/11/63 300 bp (3,414) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,569,490,972. (b) The aggregate identified cost on a tax basis is $2,007,712,160, resulting in gross unrealized appreciation and depreciation of $78,345,827 and $13,218,838, respectively, or net unrealized appreciation of $65,126,989. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $— $108,259,565 $41,894,979 $11,972 $66,364,586 Putnam Short Term Investment Fund * 27,481,533 576,424,142 385,711,076 94,705 218,194,599 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $704,112,349 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount, have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements, that govern OTC derivative and foreign exchange contracts, and Master Securities Forward Transaction Agreements, that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $162,031 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,929,156 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $6,871,485 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $59,213,000 $— Corporate bonds and notes — 375,843,675 — Foreign government and agency bonds and notes — 211,298 — Mortgage-backed securities — 667,613,298 — Municipal bonds and notes — 3,402,190 — Purchased options outstanding — 8,562,180 — Purchased swap options outstanding — 5,875,006 — U.S. government and agency mortgage obligations — 646,685,973 — U.S. treasury obligations — 427,090 — Short-term investments 284,559,185 20,446,254 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(3,727,780) $— $— Written options outstanding — (7,204,680) — Written swap options outstanding — (11,163,095) — Forward premium swap option contracts — (63,241) — TBA sale commitments — (281,218,745) — Interest rate swap contracts — (4,406,860) — Total return swap contracts — (175,499) — Credit default contracts — 96,553 — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $100,282 $3,729 Interest rate contracts 15,989,282 28,293,251 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$381,200,000 Purchased swap option contracts (contract amount)$1,022,300,000 Written TBA commitment option contracts (contract amount)$719,700,000 Written swap option contracts (contract amount)$864,000,000 Futures contracts (number of contracts)2,000 Centrally cleared interest rate swap contracts (notional)$590,200,000 OTC total return swap contracts (notional)$638,000,000 OTC credit default swap contracts (notional)$24,500,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $113,431 $— $— $— $— $— $113,431 OTC Total return swap contracts*# 1,433 184,592 — — 54,292 314,331 — — 554,648 OTC Credit default contracts*# 7,209 2,380 — — 87,293 3,400 — — 100,282 Futures contracts§ — 144,416 144,416 Forward premium swap option contracts# 95,000 — — 275,450 — — 270,967 — 641,417 Purchased swap options# 1,415,289 — — — 2,323,004 2,136,713 — — 5,875,006 Purchased options# — 8,562,180 — 8,562,180 Total Assets $1,518,931 $186,972 $113,431 $275,450 $2,464,589 $2,454,444 $8,833,147 $144,416 $15,991,380 Liabilities: Centrally cleared interest rate swap contracts§ — — 6,314 — 6,314 OTC Total return swap contracts*# 657 536,124 — 30,665 87,495 75,206 — — 730,147 OTC Credit default contracts*# — 3,334 395 — — 3,729 Futures contracts§ — Forward premium swap option contracts# 106,000 — — 292,410 — — 306,248 — 704,658 Written swap options# 2,105,123 — — — 3,438,584 1,522,463 4,096,925 — 11,163,095 Written options# — 7,204,680 — 7,204,680 Total Liabilities $2,211,780 $536,124 $6,314 $323,075 $3,529,413 $1,598,064 $11,607,853 $— $19,812,623 Total Financial and Derivative Net Assets $(692,849) $(349,152) $107,117 $(47,625) $(1,064,824) $856,380 $(2,774,706) $144,416 $(3,821,243) Total collateral received (pledged)##† $(692,849) $(349,152) $— $(47,625) $(969,776) $162,031 $(2,774,706) $— Net amount $— $— $107,117 $— $(95,048) $694,349 $— $144,416 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
